Exhibit 12.2 WAL-MART STORES, INC. AND SUBSIDIARIES Ratio of Adjusted Cash Flow from Operations to Adjusted Average Debt Adjusted cash flow from operations as the numerator is defined as cash flow from operations of continuing operations for the current year plus two−thirds of the current year operating rent expense less current year capitalized interest expense. Adjusted average debt as the denominator is defined as average debt plus eight times average operating rent expense. Average debt is the simple average of beginning and ending commercial paper, long−term debt due within one year, obligations under capital leases due in one year, long−term debt, and long−term obligations under capital leases. Average operating rent expense is the simple average of current year and prior year operating rent expense. We believe this metric is useful to investors as it provides them with a tool to measure our leverage. Ratios as of October 31, 2007 and January 31, 2007 are calculated as follows: Twelve Months Ended Fiscal Year Ended Amounts in millions except for the calculated ratio October 31, 2007 January 31, 2007 Cash flows from operating activities of continuing operations $ 19,519 $ 20,209 + Two-thirds current period operating rent expense (1) 1,039 961 − Current year capitalized interest expense 161 182 Numerator $ 20,397 $ 20,988 Average debt (2) $ 44,486 $ 38,874 Eight times average operating rent expense (3) 11,444 9,604 Denominator $ 55,930 $ 48,478 Adjusted cash flow from operations to average debt (4) 36 % 43 % Numerator Cash flows from operating activities of continuing operations $ 19,519 $ 20,209 Denominator Average debt (2) $ 44,486 $ 38,874 Cash flows from operating activities of continuing operations to average debt 44 % 52 % Selected Financial Information Current period operating rent expense $ 1,559 $ 1,441 Prior period operating rent expense 1,302 960 Current period capitalized interest 161 182 Certain Balance Sheet Information October 31, 2007 October 31, 2006 Commercial paper $ 9,126 $ 7,968 Long-term debt due in one year 4,412 5,490 Obligations under capital leases due within one year 309 300 Long-term debt 30,070 24,154 Long-term obligations under capital leases 3,520 3,622 Total debt $ 47,437 $ 41,534 January 31, 2007 January 31, 2006 Commercial paper $ 2,570 $ 3,754 Long-term debt due in one year 5,428 4,595 Obligations under capital leases due within one year 285 284 Long-term debt 27,222 26,429 Long-term obligations under capital leases 3,513 3,667 Total debt $ 39,018 $ 38,729 (1) 2/3 X $1,559 for the trailing twelve months ending October 31, 2007 and 2/3 X $1,441 for the fiscal year 2007. (2) ($47,437 + $41,534)/2 for the trailing twelve months ending October 31, 2007 and ($39,018 + $38,729)/2 for the fiscal year 2007. (3) 8 X (($1,559 + $1,302)/2) for the trailing twelve months ending October 31, 2007 and 8 X (($1,441 + $960)/2) for the fiscal year 2007. (4) The calculation of the ratio as defined. The most recognized directly comparable GAAP measure is the ratio of cash flow from operations of continuing operations for the current year to average total debt (which excludes any affect of operating leases or capitalized interest) and for which the trailing twelve months ending October 31, 2007 was 44% and the fiscal year 2007 was 52%.
